Citation Nr: 1116926	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  03-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 16, 1943 to July 3, 1943.

The Veteran's original claim for service connection for an acquired psychiatric disorder was denied by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in November 1943, which was confirmed by the Board of Veterans' Appeals (Board) in December 1944.  The Veteran subsequently attempted to reopen his claim for service connection for an acquired psychiatric disorder in June 2002, which was denied by the RO in November 2002.  He timely appealed.  

In November 2005, the Board of Veterans' Appeals (Board) denied reopening of the claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  The November 2005 Board denial was vacated and remanded by Court Order in August 2009 based on an August 2009 Joint Motion For Remand (Joint Motion).  

A letter was sent to the Veteran's attorney, with a copy to the Veteran, on January 4, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A written response, dated in April 2011, from the Veteran's attorney has been added to the claims folder.  

Although the March 2003 Statement of the Case and the June 2004 Supplemental Statement of the Case essentially treat the Veteran's claim for service connection for an acquired psychiatric disorder on a de novo basis, it is unclear if the claim has been reopened.  However, even if the RO determined that new and material evidence was presented to reopen the claim for service connection for an acquired psychiatric disorder, such is not binding on the Board, and the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  




FINDINGS OF FACT

1.  The claim of service connection for an acquired psychiatric disorder was denied by the Board in December 1944.  

2.  The evidence received subsequent to the December 1944 denial does not relate to the unsubstantiated fact indicating that a preexisting acquired psychiatric disorder was aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The December 1944 Board decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice involving service connection and new and material evidence was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  a letter was sent to the Veteran in March 2004 that informed him about the requirement for a case ivolving service connection, and a letter was sent to the Veteran in August 2007 that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after these letters.  

Although the Veteran was not provided a letter that specifically discussed effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is represented by an attorney and has been afforded a meaningful opportunity to participate effectively in the processing of his claim; moreover, as the claim is being denied, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal despite any inadequate notice because the denial renders the content of the notice moot.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Although no specific letter referring to the elements discussed in Kent has been sent to the Veteran in this case, the Veteran is represented by an attorney, who has submitted written statements on behalf of the Veteran.  Consequently, as the Board concludes that the purpose of Kent to make sure that the Veteran is cognizant of the procedural elements of the case has been fulfilled, a remand to provide the Veteran with a letter complying with Kent is not required.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

According to the August 2009 Joint Motion, although the December 1944 Board denial was based on the failure to show aggravation of a preexisting acquired psychiatric disorder, the November 2005 Board denial was based on a lack of medical evidence of a current acquired psychiatric disorder.  The Joint Motion concluded that the Board misapplied the provisions of 38 C.F.R. § 3.156(a) when it determined in November 2005 that material evidence had not been submitted in this matter on a basis different from the basis of the prior final denial of the Veteran's claim in December 1944.

The Veteran seeks to reopen a claim of service connection for an acquired psychiatric disorder, which he contends he incurred in or as a result of military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, Board decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The issue of service connection for an acquired psychiatric disorder was originally denied by the Board in December 1944 because the psychoneurosis diagnosed in service was considered to have preexisted service entrance and to not have been aggravated by service.  

The Veteran attempted to reopen his claim of service connection for an acquired psychiatric disorder in June 2002.  The claim was denied in a November 2002 rating decision, and the Veteran timely appealed.  Consequently, there would need to be evidence that the Veteran's preexisting acquired psychiatric disorder was aggravated by service.  

The evidence on file at the time of the December 1944 Board decision consisted of the Veteran's service treatment records, a letter from the Veteran's mother, and a letter from the Veteran's wife.

The Veteran's service treatment records reveal that there were no psychiatric complaints or findings on his April 16, 1943 entrance examination.  He was hospitalized at a Station Hospital on May 19, 1943 with complaints of nervousness.  It was noted that he had a history of general nervousness and tremulousness in his first year of high school and that he quit high school in his second year because of this condition and became a hosiery mill inspector, which he managed "pretty well."  He left for a job in a furniture plant but lost six months out of the next year because of nervousness; he stayed the six months at his wife's house.  
According to the hospital report, the Veteran's condition had changed very little in the past few years.  His symptoms included severe trembling of the hands, a generalized tremulous sensation, trembling of the stomach, a funny feeling all over, an inability to deal with groups, restlessness, being easily disturbed emotionally, and extreme susceptibility to noise.  Since induction, there had been a little change for the worse, but this was not considered especially significant.  The Veteran was discharged from the hospital on July 1, 1943 with a diagnosis of psychoneurosis, severe, cause undetermined, manifested by body tremors, emotional lability, and an inability to concentrate.  The condition was noted to have existed prior to service induction and was unchanged.  

The Veteran's mother stated in a May 1943 letter that the Veteran had been subject to nervous spells prior to service.  In a May 1943 letter, the Veteran's wife related a history of the Veteran having blood poisoning at the age of 13 or 14, which left him in a nervous condition since that time and unable to finish high school.

A July 1943 Certificate of Disability for Discharge indicates that the Veteran was discharged from service due to a severe psychoneurosis that had existed since he was 13 years old and had not been aggravated by service.  

In his September 1943 application for VA disability compensation, the Veteran reported the onset of a nervous condition in 1937, with private medical treatment therefor in July 1942.

Evidence received since December 1944 consists of additional statements from the Veteran's wife and statements from the Veteran.  

The statements from the Veteran and his wife since December 1944 involve a November 2002 statement from his wife in which she notes that she met the Veteran during the summer of 1941.  He continued working at various places, such as furniture plants, until his induction into the Army; and he was found to be in perfect health on two physical examinations prior to induction.  He was in good health until an episode of illness while in the field during service.  A June 2004 statement from the Veteran and his wife supports the November 2002 statement from the Veteran's wife and also notes that the Veteran and his sister quit school because they was being shuffled back and forth between schools and not because of illness.  

According to a January 2011 statement from the Veteran and his wife, the information relied on by VA in its denial is inaccurate.  He developed some blood poisoning from a sore when he was approximately ten years old, which was successfully treated, and he had no further illness until 1942.  He became ill during basic training and was sent to sick bay.  He was kept there and subjected to multiple examinations, which caused his condition to deteriorate.  He was never the same after these examinations, which left him in a "warped mental condition and living a sheltered life isolated from normal living."

In order for the Veteran's claims to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has an acquired disorder that was aggravated by service.  As noted above, for purposes of reopening, the credibility of the evidence is presumed.

The Board has reviewed the evidence received into the record since the December 1944 Board denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder.

Although the evidence added to the claims file since December 1944 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

The above noted statements from the Veteran and his wife that have been received since December 1944 essentially contend that the Veteran did not have a preexisting psychiatric disorder when he entered service and, therefore, the acquired psychiatric disorder diagnosed in service was incurred therein and should be service connected.  However, these statements do not suffice to raise a reasonable possibility of substantiating his claim.  In fact, these statements are "new" arguments based on evidence already on file and essentially contradict the statements from the Veteran, his wife, and his mother on file at the time of the December 1944 decision.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006) (finding that new arguments based on evidence already of record at the time of a previous decision do not constitute new and material evidence).  

Thus, the additional evidence received since the December 1944 Board decision does not relates to the unestablished facts necessary to substantiate the claim by showing aggravation of a preexisting acquired psychiatric disorder, nor does it raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder is not reopened.


ORDER

As new and material evidence has not been received, service connection for an acquired psychiatric disorder is not reopened; the appeal is denied.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


